Citation Nr: 0703991	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 60 percent from 
October 1, 2001 through June 2, 2004, and to an evaluation in 
excess of 60 percent from October 1, 2004 for post-operative 
cervical spine degenerative disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The veteran had active service from August 1972 to October 
1980 and from September 1981 to February 1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, which effectuated a proposal to reduce 
the evaluation assigned for post-operative cervical spine 
degenerative disease from 10 percent to noncompensable.  The 
Board Remanded the veteran's claim for an increased 
evaluation in excess of 10 percent for post-operative 
cervical spine degenerative disease by a decision issued in 
February 2004.  

During the course of the Remand, a temporary total (100 
percent) rating was assigned for service-connected post-
operative cervical spine degenerative disease from August 7, 
2001 through September 30, 2001, a 60 percent evaluation was 
assigned from October 1, 2001 through June 2, 2004, a 
temporary total (100 percent) rating was assigned from June 
3, 2004 through September 30, 2004, and a 60 percent 
evaluation was assigned from October 1, 2004.  The veteran 
continues to contend that he is entitled to a higher 
evaluation for the periods during which the 60 percent 
evaluation has been assigned.  

In the December 2006 Informal Hearing presentation, the 
veteran's representative raised a claim that the veteran is 
totally disabled by his service-connected post-operative 
cervical spine degenerative disease based on individual 
unemployability.  This claim is REFERRED to the agency of 
original jurisdiction.


FINDINGS OF FACT

1.  During the period from October 1, 2001 through September 
22, 2002, the veteran reported minimal symptoms of his 
cervical spine disability, primarily described as "twinges" 
in the hands and feet, and the evidence is devoid of 
manifestations which would require separate evaluation under 
a diagnostic code other than 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, and there is no showing that the disability 
involved an unusual or exceptional disability picture during 
this period so as to warrant evaluation on an extraschedular 
basis.

2.  From September 23, 2002 to May 8, 2003, the veteran's 
symptoms were unchanged, but from May 8, 2003 through June 2, 
2004, the veteran had cervical spine pain and upper extremity 
manifestations warranting a 60 percent evaluation, but no 
higher evaluation, and the veteran manifested difficulty with 
tandem gait, hyperreflexia in the lower extremities as well 
as in the upper extremities, and giving way of the legs, 
among other progressive symptoms requiring surgical 
intervention in June 2004.

3.  In addition to cervical spine pain and upper extremity 
manifestations warranting a 60 percent evaluation, but no 
higher evaluation, the veteran's cervical spine degenerative 
disease is manifested since October 1, 2004 by ataxia, 
numbness of both feet, and abnormal reflexes in the left 
lower extremity.


CONCLUSIONS OF LAW

1.  No criterion for a separate, compensable evaluation under 
any other diagnostic code in addition to the 60 percent 
schedular evaluation assigned for post-operative cervical 
spine degenerative disease was met during the period from 
October 1, 2001 through September 22, 2002.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect prior to September 
23, 2002).

2.  From May 8, 2003 to June 2, 2004, the criteria for a 
separate, compensable, 20 percent evaluation for left lower 
extremity impairment due to cervical spine degenerative 
disease and the criteria for a separate, compensable, 20 
percent evaluation for right lower extremity impairment due 
to cervical spine degenerative disease were met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243, 4.124a, Diagnostic Code 8520 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, n.2 (as in effect from September 23, 
2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).

3.  From October 1, 2004, the criteria for a separate, 
compensable, 10 percent evaluation for ataxia, a separate, 
compensable, 10 percent evaluation for subjective neurologic 
changes, right lower extremity, and a separate, compensable, 
20 percent evaluation for left lower extremity impairment due 
to cervical spine degenerative disease, were met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243, 4.124a, Diagnostic Codes 8010, 8520 (2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5293, n.2 (as in effect from September 
23, 2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected post-
operative cervical spine degenerative disease is more 
severely disabling than the 60 percent evaluation currently 
assigned reflects.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which 


portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In February 2003, the RO issued a statement of the case (SOC) 
which advised the veteran of the provisions of the VCAA and 
of the criteria for evaluation of intervertebral disc disease 
as in effect prior to September 23, 2002, and as in effect 
from September 23, 2002, as well as criteria for evaluation 
based on neurologic impairment, including paralysis, 
neuritis, and neuralgia.

Following the Board's February 2004 Remand, in March 2004, 
the Appeals Management Center (AMC) issued a March 2004 
letter which informed the appellant of the actions VA would 
take to assist him to develop the claims, and advised the 
veteran of the evidence required to substantiate the claims 
for increased evaluations, including the general criteria for 
increased evaluations.  This letter also advised the veteran 
to tell VA about any additional evidence the veteran wanted 
VA to obtain, and advised the veteran to submit evidence on 
his own behalf, including such evidence as statements from 
individuals, and advised the veteran to submit any evidence 
he had.  This notice was sufficient to advise the veteran to 
submit evidence in his possession.  The RO advised the 
veteran of the evidence that VA would obtain and of the 
veteran's responsibility to identify any additional evidence 
he wanted VA to obtain.  

Another letter providing the veteran with information about 
the provisions of the VCAA was issued in August 2004.

The Board finds that the February 2003 SOC and the March 2004 
and August 2004 letters advised the veteran of each element 
of notice described in Pelegrini.  The claim was thereafter 
readjudicated in September 2006, when a supplemental 
statement of the case (SSOC) was issued, so the notices 
provided prior to that SSOC meet the requirements set forth 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The content 
of the notices provided to the veteran fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  

Not only has the veteran been provided with appropriate 
notice, but he has been every opportunity to submit evidence 
and argument in support of his claim and has been afforded 
the opportunity to develop medical evidence to support his 
claims through VA examinations, of which several were 
provided.  The veteran was afforded the opportunity to 
identify relevant medical evidence.  The veteran's VA 
clinical records were also associated with the claims file.

Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
following a grant of increased compensation, any error in 
failing to notify the veteran regarding assignment of an 
effective date for increased compensation is harmless error, 
since the veteran may disagree with the effective dates 
assigned for the increased evaluations when the RO implements 
this decision.  
 
Laws and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each 


disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  For a claim for an increased rating, the primary 
concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code (DC) 5293 (2002). 

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. Part 4, § 4.71a, DC 5293 (effective on 
and after September 23, 2002).

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  DC 5293, n.1.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  DC 


5293 requires that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities should be evaluated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes and neurologic disabilities should 
be separately evaluated using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  DC 
5293, n.2.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  The incapacitating episode rating scheme set forth 
in Diagnostic Code 5243 is nearly the same as that utilized 
in the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees, for combined range 
of motion of the cervical spine to 340 degrees.  The criteria 
for a 40 percent rating for loss of motion of the cervical 
spine is unfavorable ankylosis of the entire cervical spine.  
The criteria for a 30 percent rating are forward flexion of 
the cervical spine 15 degrees or less, or, favorable 
ankylosis of the entire cervical spine.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2); 68 Fed. Reg. 51,454 (Aug. 27, 2003).

1.  Claim for evaluation in excess of 60 percent for cervical 
spine degenerative disease 

Historically, by a rating decision issued in September 1994, 
the veteran was granted service connection for disc disease, 
C3-C5, effective in March 1994, as of the day following his 
service discharge.  A noncompensable evaluation was assigned.  
In 


1999, that evaluation was increased to 10 percent.  In August 
2001, the veteran sought an increased evaluation, stating 
that he had required surgery for the service-connected 
cervical spine disability.  An August 2001 discharge summary 
of VA hospitalization discloses that the veteran underwent 
cervical laminectomy, C3-C5, to treat severe neck pain and 
left arm pain.  A temporary total evaluation was assigned 
under 38 C.F.R. § 4.30 through the end of September 2001, for 
post-surgical convalescence.
A.  Evaluation from October 1, 2001, through September 22, 
2002

In September 2001, VA outpatient clinical notes reflect that 
the veteran reported some improvement, but he still had 
tingling in the left thumb and "jumping" of the legs.  In 
November 2001, the veteran reported increased strength, 
decreased pain, to a level of 2 on a scale of 1 to 10, as 
compared to level 6 prior to surgery.  The provider indicated 
that the veteran could return to work full-time in mid-
November 2001, although he would require employment which did 
not require heavy lifting or strenuous upper body work.  

At the time of treatment in May 2002, the veteran reported 
minimal symptoms, primarily "twinges" in the hands and feet 
episodically.  He was planning to change to a less strenuous 
job to accommodate his limitations.  However, he terminated 
his new employment, as an airport screener, in July 2002.  
There is no additional clinical evidence prior to September 
23, 2002.

Because this evidence pertains to the period prior to 
September 23, 2002, when revision of the criteria used to 
evaluate the veteran's cervical spine disability became 
effective, the maximum schedular evaluation available for a 
cervical spine disability was a 60 percent evaluation, unless 
there was a fracture of a vertebra.  The evidence is devoid 
of any diagnosis or finding of a fracture of a cervical 
vertebra, so no schedular evaluation in excess of 60 percent 
may be assigned.  

The veteran has been assigned a 60 percent evaluation for 
this period.  A 60 percent evaluation for IVDS, as noted 
above, under the criteria in effect prior to September 23, 
2002, required evidence of sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings.  The veteran's 
complaints of "twinges" in the hands and feet are evidence 
of neurologic findings.  While the Board does not disagree 
with the assignment of a 60 percent evaluation for these 
symptoms, these symptoms are certainly no more than 
"pronounced," since the provided described the symptoms as 
"minimal" and the veteran himself described those symptoms 
as "twinges." 

The veteran may only obtain an evaluation in excess of the 
maximum schedular evaluation if he is entitled to an 
evaluation under a DC other than DC 5293 for a manifestation 
of the cervical spine disability which is not encompassed 
within the evaluation assigned under DC 5293, or if he meets 
the criteria for an extraschedular evaluation.  There is no 
evidence that the veteran had any factor of disability not 
encompassed in the assigned 60 percent evaluation which could 
be separately evaluated under any additional diagnostic code, 
so as to warrant a separate evaluation in addition to the 60 
percent evaluation under DC 5293.  There is no evidence which 
warrants referral to the RO for consideration of an 
extraschedular evaluation, since the record reflects that the 
veteran returned to full-time employment.  
  
The preponderance of the evidence is against a determination 
that any diagnostic code other than 5293 is applicable to 
evaluate the veteran's cervical spine disability during this 
period, or that referral for an extraschedular evaluation is 
warranted.  Thus, the preponderance of the evidence is 
against an evaluation in excess of the 60 percent evaluation, 
the maximum schedular evaluation, assigned for this period.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination for this time period.  

B.  Evaluation from September 23, 2002, through June 2, 2004

In January 2003, the veteran reported pain down the second 
and third fingers, limited extension of the neck, mild 
soreness in the neck, and mild decrease in left arm strength.  
The assessment was that the veteran had some chronic pain, 
parasthesia, and intermittent weakness.  March 2003 VA 
outpatient treatment notes were consistent with those 
findings.

On May 8, 2003, the veteran complained that his feet hurt.  
In June 2003, the VA provider found that there was 
retrolisthesis of C4 on C5 and of C5 on C6.  

July 2003 outpatient treatment notes reflect that the veteran 
complained of neck pain and stiffness, especially pain on 
extension.  Upper and lower extremity strength was assessed 
as 5/5.  The provider noted that Hoffmann's sign and Babinsky 
reflexes were abnormal bilaterally.  There was clonus at the 
ankles.  For purposes of information only, and without 
reliance thereon, the Board notes that Hoffmann's sign is 
defined as flexion of the terminal phalanx of the thumb and 
of the second and third phalanges of one or more fingers when 
the volar surface of the terminal phalanx of the fingers is 
stimulated.  Stedman's Medical Dictionary 1638 (27th ed. 
2000).  The Babinski reflex is extension of the great toe 
instead of the normal flexion reflex when the plantar surface 
of the foot is stimulated.  Id. at 1635.  The provider 
concluded that signs of myelopathy were present, and 
recommended that the veteran be scheduled for a magnetic 
resonance examination.   

The veteran underwent magnetic resonance imaging (MRI) 
examination in October 2003.  The MRI disclosed severe spinal 
canal stenosis with cord compression at C6-C7 and instability 
at C4-C5 and C5-C6.  In December 2003, the veteran reported 
some difficulty with tandem gait.  The veteran was advised to 
extend the laminectomy to include C3-C7.  

The VA clinical records associated with the claims file are 
devoid of clinical notes related to the veteran's cervical 
spine during the period from December 15, 2003, until May 
2004.  A detailed history and physical conducted in May 2004 
discloses that the veteran complained of an aching feeling in 
the neck and mid-back.  The veteran reported that the worst 
pain was located in the mid-back and down the right leg.  He 
complained of numbness in the left thumb, first two digits, 
and last digit.  He complained of a burning sensation down 
the right leg with sensations of hot and cold.  He denied any 
paralysis.  He had a mechanical and antalgic gait favoring 
the right leg.  His posture was slightly anteroflexed from 
the waist.  Deep tendon reflexes were 1+ in the upper 
extremities.  Knee and ankle jerk reflexes were 
hyperreflexic, with the left being worse than the right.  

At the time of admission for June 2004 surgery, the veteran 
complained of weakness in his legs, especially on the right.  
He reported that his legs would give out, especially the 
right leg, and that his legs were very "jumpy."  He reported 
no loss of dexterity in the upper extremities.  He had full 
upper extremity strength to grip.  There was a Hoffman's 
reflex on the left and exaggerated finger flexor reflexes on 
the right.  There was "impressive" hyperreflexia at the 
knees and ankles.  

The Board has considered whether the 60 percent evaluation 
assigned under DC 5293 encompasses all the manifestations of 
disability present as of September 25, 2006.  Effective 
September 23, 2002, the revised version of DC 5293, which is 
applicable to this claim, provides that intervertebral disc 
syndrome (IVDS) was to be evaluated based on incapacitating 
episodes, or on the basis of orthopedic and neurologic 
manifestations.  The veteran denied incapacitating episodes.  
The clinical evidence establishes that the veteran was 
advised to use a cervical collar, but was not confined to 
bedrest at any time.  

The 60 percent evaluation assigned for the veteran's cervical 
spine disability encompasses the neurologic and orthopedic 
disability of the upper extremities and pain with range of 
motion of cervical spine, but does not account for the 
veteran's lower extremity symptoms, which were first 
clinically documented on May 8, 2003.  In this case, where 
the spinal cord compression in the cervical area is so severe 
as to impair the lower extremities as well as the upper 
extremities, the provisions of DC 5293 requiring separate 
evaluation of orthopedic and neurologic impairment requires 
consideration of the lower extremity impairment.  The 60 
percent evaluation currently assigned is based on cervical 
spine pain and upper extremity neurologic abnormalities.  The 
Board agrees with the RO that those manifestations, during 
this period, warranted a 60 percent schedular evaluation, but 
not a higher schedular evaluation.  

There is no specific diagnostic code which addressed the 
circumstance where a cervical spine disability affects both 
the upper and lower extremities.  It is reasonable to 
evaluate the lower extremity disability by analogy to sciatic 
nerve 


impairment.  38 C.F.R. § 4.124a, DC 8520.  The veteran's 
difficulty with tandem gait, "impressive" hyperreflexia of 
the lower extremities, weakness, antalgic gait, anteroflexed 
posture, and tendency of the legs to give way, especially on 
the right, warrants a 20 percent evaluation for impairment of 
each leg, by analogy to moderate sciatic nerve impairment.  
38 C.F.R. § 4.124a, DC 8520.

The next higher evaluation under DC 8520, a 40 percent 
evaluation, would require moderately severe impairment of 
each lower extremity.  The Board finds that the veteran's 
continued ability to walk unassisted is persuasive evidence 
that a 40 percent evaluation for neurologic impairment of 
each lower extremity prior to June 3, 2004, is not warranted.  
The veteran did not exhibit foot drop, and retained full 
muscle strength.  

Because the evaluation is by analogy, the Board has 
considered whether any other diagnostic code or regulation 
would warrant an evaluation in excess of 20 percent for the 
impairment of either or both lower extremities.  Evaluation 
under any other DC for lower extremity partial paralysis 
would be less favorable to the veteran.  See DCs 8510-8530.  

The evidence favors assignment of a 20 percent evaluation for 
left lower extremity impairment under 38 C.F.R. § 4.124a, DC 
8520, and an evaluation in excess of 20 percent for right 
lower extremity impairment under 38 C.F.R. § 4.124a, DC 8520, 
in addition to the 60 percent evaluation in effect for 
cervical spine disc disease under DC 5243.  However, the 
preponderance of the evidence is against a higher evaluation 
under any of those diagnostic codes.  38 U.S.C.A. § 5107(b).  

C.  Evaluation from October 1, 2004

On VA examination conducted in December 2004, the veteran 
reported numbness bilaterally in the upper extremities and in 
the lower extremities, as well as weakness in the right leg.  
He used a cane when walking.  He reported pain at the 
extremes of range of cervical motion.  He had 10 degrees of 
flexion of the cervical spine and 5 degrees of extension.  In 
the lower extremities, he had three beats of clonus on the 
left and none in the right.  

He had 5/5 strength bilaterally in the lower extremities for 
each motion tested.  He reported subjective numbness in the 
feet.  In the upper extremities, he had hyperreflexia to deep 
tendon reflex testing on the left but not on the right.  He 
had 5/5 motor strength in both upper extremities.  He had 
mild ataxia, for which the cane was helpful.  

Again, the 60 percent evaluation encompasses the orthopedic 
and neurologic impairments in the upper extremities and 
spine, but not the evaluation of the impairment of the lower 
extremities.  If separately considered, the impairments of 
the cervical spine and upper extremities could include a 30 
percent evaluation for limitation of motion of the cervical 
spine to less than 15 degrees of flexion, a 10 percent 
evaluation for neuritis in the right arm, manifested by 
subjective numbness, and a 20 percent for numbness and 
hyperreflexia in the left upper extremity.  However, the 60 
percent evaluation does not encompass ataxia, numbness in the 
feet, and clonus in the left lower extremity.  A 10 percent 
evaluation for ataxia, by analogy to myelitis, under DC 8010, 
a 10 percent evaluation for neuritis of the right lower 
extremity, manifested by numbness, and a 20 percent 
evaluation for left lower extremity partial paralysis, 
manifested by numbness and hyperreflexia, are warranted.

Because evaluation of the lower extremity impairments due to 
cervical spinal compression are by analogy, the Board has 
considered each symptom.  The Board has assigned the maximum 
schedular evaluation under DC 8010 for the veteran's ataxia.  
There are other diagnostic codes under which ataxia could 
potentially be evaluated, to include DCs 8011 
(poliomyelitis), 8105 (chorea), provide a schedular 
evaluation of 10 percent for symptoms similar to ataxia.  The 
evidence since October 2004 does not disclose weakness or 
giving away of either leg, and the evidence is devoid of 
other symptoms which would require evaluation by analogy to 
sciatic nerve involvement under diagnostic code 8520.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for ataxia.



The notes to 38 C.F.R. § 4.124a, following DC 8046, specify 
that for a purely subjective complaint, such as the veteran's 
numbness of the feet, a 10 percent evaluation, but no higher 
rating, may be assigned.  For this reason, an evaluation in 
excess of 10 percent is not warranted for the veteran's 
current right lower extremity residuals.  In the left lower 
extremity, the veteran has both subjective numbness and 
objective hyperreflexia, so a 20 percent evaluation has been 
assigned, by analogy to moderate sciatic nerve impairment.  
However, the veteran's current symptoms do not warrant a 
findings that the impairment is moderately severe, so as to 
warrant a 30 percent evaluation.   

From October 1, 2004, the evidence favors assignment of a 10 
percent evaluation for ataxia, a separate, compensable, 10 
percent evaluation for subjective neurologic changes, right 
lower extremity, and a separate, compensable, 20 percent 
evaluation for left lower extremity impairment due to 
cervical spine degenerative disease, in addition to the 60 
percent evaluation in effect for cervical spine disc disease 
under DC 5243.  However, the preponderance of the evidence is 
against a higher evaluation under any of those diagnostic 
codes.  38 U.S.C.A. § 5107(b).  


ORDER

A separate, compensable evaluation under any other diagnostic 
code in addition to the 60 percent schedular evaluation 
assigned for post-operative cervical spine degenerative 
disease during the period from October 1, 2001 through 
September 22, 2002, is denied.  

From May 8, 2003 to June 2, 2004, a separate, compensable, 20 
percent evaluation for left lower extremity impairment due to 
cervical spine degenerative disease, and a separate, 
compensable, 20 percent evaluation for right lower extremity 
impairment due to cervical spine degenerative disease, are 
granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.  

From October 1, 2004, a separate, compensable, 10 percent 
evaluation for ataxia, a separate, compensable, 10 percent 
evaluation for subjective neurologic changes, right lower 
extremity, and a separate, compensable, 20 percent evaluation 
for left lower extremity impairment due to cervical spine 
degenerative disease, are granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation: the appeal is granted to this extent 
only.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


